Order entered December 16, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00205-CR

                      DANIEL JOSEPH RUBIS, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 366th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 366-81568-2021

                                       ORDER

      Before the Court is the State’s December 15, 2022 second motion for

extension of time to file the State’s brief. We GRANT the motion and ORDER

the State’s brief received with the motion filed as of the date of this order.


                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE